Case 2:20-cv-08916-JAK-AFM Document 11, Filed 10/06/20 Page 1of1 Page ID #:148

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

Altair Logix LLC CASE NUMBER
2:20-cv-08916 PA(JCx)
V. PLAINTIFF(S)
QNAP Inc. ORDER RE TRANSFER PURSUANT
TO GENERAL ORDER 19-03
(RELATED CASES)
DEFENDANT(S).

 

CONSENT

I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.

October 6, 2020 kis Nn John A. Kronstadt
Date ited States District Judge

DECLINATION

I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:

 

 

 

 

 

 

Date United States District Judge

REASON FOR TRANSFER AS INDICATED BY COUNSEL
Case 2:20-cv-08915 JAK(AFMx) and the present case:

 

Arise from the same or closely related transactions, happenings or events; or
Call for determination of the same or substantially related or similar questions of law and fact; or

For other reasons would entail substantial duplication of labor if heard by different judges; or

Involve one or more defendants from the criminal case in common, and would entail substantial
duplication of labor if heard by different judges (applicable only on civil forfeiture action).

OONWN
SOF >

 

NOTICE TO COUNSEL FROM CLERK
Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby

transferred from Magistrate Judge Chooljian to Magistrate Judge MacKinnon

 

On all documents subsequently filed in this case, please substitute the initials JAK(AFMx) after the case number
in place of the initials of the prior judge, so that the case number will read 2:20-cv-08916 JAK(AFMx) __. This is very

 

important because the documents are routed to the assigned judges by means of these initials

ce: [_] Previous Judge [_] Statistics Clerk
CV-34 (03/19) ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
